DETAILED ACTION
This office action is in response to the initial filing dated April 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a display unit, a data display control unit, an operation determining unit, a collection history acquiring unit and a collection history display control unit in claim 1 and
a display unit, an industrial machine identifying unit, a data display control unit, an operation determining unit, a collection history acquiring unit, and a collection history display control unit of claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claim limitations are interpreted according to the specification as:
a display unit corresponds to a display (such as liquid crystal display) AND an operation device (such as a touch panel) according to pages 8 and 9 of the specification and
an industrial machine identifying unit, a data display control unit, an operation determining unit, a collection history acquiring unit, and a collection history display control unit correspond to a processor (such as a Digital Signal Processor) according to the specification at page 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiai (US PG Pub #2019/0129675).
As to claim 1, Ochiai teaches a data collection checking device of an industrial machine which performs checking of a data collection status when data of the industrial machine are being collected in a data collecting device (Paragraphs [0086] and [0128] teach a terminal displaying sensor information from a plant; Paragraphs [0252] and [0286] teach the terminal displaying abnormalities in the sensor information), the data collection checking device comprising: 
a display unit that displays an object indicating the industrial machine (Paragraphs [0084], [0286], [0328], and [0361]; Figure 25); 
a data display control unit that displays, on the display unit, a virtual object indicating the data which are collectable in the industrial machine (Paragraphs [0105]-[0107] teach displaying sensor information superimposed on an image; Paragraph [0124] teaches each apparatus of the system includes a processor; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal); 
an operation determining unit that determines operation of an operator with respect to the virtual object indicating the data displayed on the display unit, and identifies the data (Paragraph [0124] teaches each apparatus of the system includes a processor; Paragraph [0128] teaches a touch panel; Paragraph [0245] teaches displaying information based on what is touched; Paragraphs [0286] and [0289] teach a user tapping on a diagram to display information if available); 

a collection history display control unit that displays, on the display unit, the collection history of the acquired data (Paragraphs [0098] and [0112] teach acquiring the history of previously detected sensor information and presenting this information to the operator via the terminal; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal; Paragraph [0124] teaches each apparatus of the system includes a processor).  
As to claim 2, Ochiai teaches a data collection checking device of an industrial machine which performs checking of a data collection status when data of the industrial machine are being collected in a data collecting device (Paragraphs [0086] and [0128] teach a terminal displaying sensor information from a plant; Paragraphs [0252] and [0286] teach the terminal displaying abnormalities in the sensor information), the data collection checking device comprising: 
a display unit that displays augmented reality in which virtual reality is superimposed on the real world (Paragraphs [0084], [0286], [0328], and [0361]; Figure 25); 
an industrial machine identifying unit that identifies the industrial machine in the real world displayed on the display unit (Paragraph [0097] teaches sensor identifiers whereby the sensors are related to the machine and therefore identify the machine, as well; Paragraph [0105] teaches a sensor name and a sensor ID; Paragraph [0183] teaches sensor IDs installed in correspondence with plant position IDs and plant IDs; Paragraph [0124] teaches each apparatus of the system includes a processor; Paragraphs [0238]-[0239] and [0242] teach a plant name, facility name, and element name for which sensor information is acquired); 
a data display control unit that displays, on the display unit, a virtual object relating to the data which are collectable in the industrial machine identified by the industrial machine identifying unit (Paragraphs [0105]-[0107] teach displaying sensor information superimposed on an image; Paragraph [0124] teaches each apparatus of the system includes a processor; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal); 
an operation determining unit that determines an operation of an operator with respect to a virtual object indicating the data displayed on the display unit, and identifies the data (Paragraph [0124] teaches each apparatus of the system includes a processor; Paragraph [0128] teaches a touch panel; Paragraph [0245] teaches displaying information based on what is touched; Paragraphs [0286] and [0289] teach a user tapping on a diagram to display information if available); 
a collection history acquiring unit that acquires a collection history of the identified data (Paragraphs [0098] and [0112] teach acquiring the history of previously detected sensor information and presenting this information to the operator via the terminal; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal; Paragraph [0124] teaches each apparatus of the system includes a processor); and 
a collection history display control unit that displays, on the display unit, the collection history of the acquired data (Paragraphs [0098] and [0112] teach acquiring the history of previously detected sensor information and presenting this information to the operator via the terminal; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal; Paragraph [0124] teaches each apparatus of the system includes a processor).  
As to claim 3, Ochiai teaches a data collection checking device of an industrial machine which performs checking of a data collection status when data of the industrial machine are being collected in a data collecting device (Paragraphs [0086] and [0128] teach a terminal displaying sensor information from a plant; Paragraphs [0252] and [0286] teach the terminal displaying abnormalities in the sensor information), the data collection checking device comprising: 
a display unit that displays augmented reality in which virtual reality is superimposed on the real world (Paragraphs [0084], [0286], [0328], and [0361]; Figure 25); 
an industrial machine identifying unit that identifies the industrial machine in the real world displayed on the display unit (Paragraph [0097] teaches sensor identifiers whereby the sensors are related to the machine and therefore identify the machine, as well; Paragraph [0105] teaches a sensor name and a sensor ID; Paragraph [0183] teaches sensor IDs installed in correspondence with plant position IDs and plant IDs; Paragraph [0124] teaches each apparatus of the system includes a processor; Paragraphs [0238]-[0239] and [0242] teach a plant name, facility name, and element name for which sensor information is acquired);  
 a collection history acquiring unit that acquires a collection history of the data that is being collected in the industrial machine identified by the industrial machine identifying unit (Paragraphs [0098] and [0112] teach acquiring the history of previously detected sensor information and presenting this information to the operator via the terminal; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal; Paragraph [0124] teaches each apparatus of the system includes a processor); 
a data display control unit that displays, on the display unit, a virtual object relating to the data acquired by the collection history acquiring unit (Paragraphs [0105]-[0107] teach displaying sensor information superimposed on an image; Paragraph [0124] teaches each apparatus of the system includes a processor; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal); 
an operation determining unit that determines operation of an operator with respect to a virtual object indicating the data displayed on the display unit, and identifies the data (Paragraph [0124] teaches each apparatus of the system includes a processor; Paragraph [0128] teaches a touch panel; Paragraph [0245] teaches displaying information based on what is touched; Paragraphs [0286] and [0289] teach a user tapping on a diagram to display information if available); and 
a collection history display control unit that displays, on the display unit, a collection history of the data identified by the operation determining unit on a basis of the collection history of the data acquired by the collection history acquiring unit (Paragraphs [0098] and [0112] teach acquiring the history of previously detected sensor information and presenting this information to the operator via the terminal; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal; Paragraph [0124] teaches each apparatus of the system includes a processor).  
As to claim 4, depending from the data collection checking device of the industrial machine according to claim 1, Ochiai teaches wherein the data display control unit displays, on the display unit, an object indicating correlation between the industrial machine and a correlated data collecting device (Paragraphs [0238] and [0239] teach displaying an element name together with sensor information such that the two are correlated; Paragraph [0242] teaches labeling the sensor information and superimposed image by a plant, sensor, or pipe name), and 
the collection history display control unit displays the collection history of the data near the object indicating the correlation (Paragraphs [0098] and [0112] teach acquiring the history of previously detected sensor information and presenting this information to the operator via the terminal; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal; Paragraph [0124] teaches each apparatus of the system includes a processor).  
As to claim 5, depending from the data collection checking device of the industrial machine according to claim 2, wherein the data display control unit displays, on the display unit, an object indicating correlation between the industrial machine and a correlated data collecting device (Paragraphs [0238] and [0239] teach displaying an element name together with sensor information such that the two are correlated; Paragraph [0242] teaches labeling the sensor information and superimposed image by a plant, sensor, or pipe name), and 
the collection history display control unit displays the collection history of the data near the object indicating the correlation (Paragraphs [0098] and [0112] teach acquiring the history of previously detected sensor information and presenting this information to the operator via the terminal; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal; Paragraph [0124] teaches each apparatus of the system includes a processor).  
As to claim 6, depending from the data collection checking device of the industrial machine according to claim 3, wherein the data display control unit displays, on the display unit, an object indicating correlation between the industrial machine and a correlated data collecting device (Paragraphs [0238] and [0239] teach displaying an element name together with sensor information such that the two are correlated; Paragraph [0242] teaches labeling the sensor information and superimposed image by a plant, sensor, or pipe name), and 
the collection history display control unit displays the collection history of the data near the object indicating the correlation (Paragraphs [0098] and [0112] teach acquiring the history of previously detected sensor information and presenting this information to the operator via the terminal; Paragraph [0128] teaches an input/output controller controlling a plant image and sensor information displayed on the display of the terminal; Paragraph [0124] teaches each apparatus of the system includes a processor).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akechi et al. (US PG Pub #2020/0401861)
McGill et al. (US PG Pub #2020/0387127)
Cella et al. (US PG Pub #2019/0339688)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN W SHERWIN/Primary Examiner, Art Unit 2688